
	
		III
		110th CONGRESS
		2d Session
		S. RES. 470
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2008
			Mr. Feingold (for
			 himself, Mr. Lugar,
			 Mr. Levin, Mr.
			 Hagel, Mr. Kerry,
			 Mr. Lieberman, Ms. Mikulski, Mr.
			 Coleman, Mr. Brown,
			 Mr. Cardin, Mr.
			 Leahy, Mr. Menendez,
			 Mr. Voinovich, Mr. Biden, Mrs.
			 Clinton, Mr. Dodd,
			 Mr. Isakson, Mr. Nelson of Florida, Ms.
			 Klobuchar, Ms. Landrieu,
			 Ms. Stabenow, Mr. Brownback, Mrs.
			 Boxer, and Mr. Martinez)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			April 14, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Calling on the relevant governments,
		  multilateral bodies, and non-state actors in Chad, the Central African
		  Republic, and Sudan to devote ample political commitment and material resources
		  towards the achievement and implementation of a negotiated resolution to the
		  national and regional conflicts in Chad, the Central African Republic, and
		  Darfur, Sudan.
	
	
		Whereas armed groups have been moving freely among Sudan,
			 Chad, and the Central African Republic, committing murder, banditry, forced
			 recruitment, mass displacement, gender-based violence, and other crimes that
			 are contributing to insecurity and instability throughout the region,
			 exacerbating the humanitarian crises in these countries and obstructing efforts
			 to end violence in the Darfur region of Sudan and adjacent areas;
		Whereas, on February 2, 2008, rebels stormed the capital
			 of Chad, N’Djamena, in their second coup attempt in two years, prompting
			 clashes with forces loyal to President of Chad Idriss Deby that caused more
			 than 100 civilian deaths, thousands of displacements, and an estimated 10,000
			 refugees from Chad to seek refuge in neighboring Cameroon;
		Whereas, on February 2, 2008, the United States Embassy in
			 N’Djamena was forced to evacuate employees' families and all nonemergency staff
			 and urged United States citizens to defer all travel to Chad;
		Whereas, on February 2, 2008, the United States Government
			 condemned the armed attack on N’Djamena and expressed support [for] the
			 [African Union]’s call for an immediate end to armed attacks and to refrain
			 from violence that might harm innocent civilians;
		Whereas, on February 12, 2008, the United Nations High
			 Commissioner for Refugees (UNHCR) reported that recent offensives by the
			 Government of Sudan in Darfur have prompted up to 12,000 new refugees to flee
			 to neighboring Chad, where the UNHCR and its partners are already struggling to
			 take care of 240,000 refugees from Sudan in eastern Chad and some 50,000
			 refugees from the Central African Republic in southern Chad;
		Whereas cross-border attacks by alleged Arab militias from
			 Sudan and related inter-communal ethnic hostilities in eastern Chad have also
			 resulted in the displacement of an estimated 170,000 people from Chad in the
			 region, adding to the humanitarian need;
		Whereas there have been allegations and evidence in both
			 Chad and Sudan of government support for dissident rebel militias in each
			 other's country, in direct violation of the Tripoli Declaration of February 8,
			 2006, and the N’Djamena Agreement of July 26, 2006;
		Whereas, on January 16, 2008, the United Nations
			 Humanitarian Coordinator for the Central African Republic reported that waves
			 of violence across the north of that country have left more than 1,000,000
			 people in need of humanitarian assistance, including 150,000 who are internally
			 displaced, while some 80,000 have fled to neighboring Chad or Cameroon;
		Whereas, since late 2007, arrests, disappearances, and
			 harassment of journalists, human rights defenders, and opposition
			 leaders—particularly those reporting on military operations and human rights
			 conditions in eastern Chad—mirror the repressive crackdown in the aftermath of
			 an attack on N'Djamena in April 2006, and conditions have only worsened since
			 the February 2008 attempted coup;
		Whereas, on September 27, 2007, the United Nations
			 Security Council passed Security Council Resolution 1778 (2007), authorizing a
			 limited United Nations peacekeeping mission (MINURCAT) and a concurrent
			 European-led force (EUFOR), which is permitted to take all necessary
			 measures to protect refugees, civilians, and aid workers in eastern
			 Chad and northern Central African Republic;
		Whereas, despite the explicit support of President Deby,
			 deployment of both the 3,700 EUFOR troops and the 350 MINURCAT officers has
			 been hampered by political and security delays as well as insufficient
			 resources; and
		Whereas continuing hostilities will undermine efforts to
			 bring security to Sudan’s Darfur region, dangerously destabilize volatile
			 political and humanitarian situations in Chad and the Central African Republic,
			 and potentially disrupt progress towards peace in southern Sudan: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)expresses the
			 concern and compassion of the citizens of the United States for the hundreds of
			 thousands of citizens of Sudan, Chad, and the Central African Republic who have
			 been gravely affected by this interrelated violence and instability;
			(2)calls upon all
			 parties to these conflicts to cease hostilities immediately and uphold basic
			 human rights;
			(3)urges the
			 governments of Chad and Sudan, with support from other key regional and
			 international stakeholders, including France, Libya, and China, to commit to
			 another round of inclusive negotiations towards a sustainable political
			 solution for national and regional stability facilitated and monitored by
			 impartial third-party leadership;
			(4)calls upon the
			 governments of Chad and Sudan to reaffirm their commitment to the Tripoli
			 Declaration of February 8, 2006, and the N’Djamena Agreement of July 26, 2006,
			 refrain from any actions that violate these agreements, and cease all
			 logistical, financial, and military support to insurgent groups;
			(5)urges the
			 Government of Chad to increase political participation, strengthen democratic
			 institutions, respect human rights, improve accountability and transparency as
			 well as the provision of basic services, and uphold its commitment to protect
			 its own citizens in order to redeem the legitimacy of the Government in the
			 eyes of its citizens and the international community;
			(6)calls for
			 diplomatic and material support from the United States and the international
			 community to facilitate, implement, and monitor a comprehensive peace process
			 that includes an inclusive dialogue with all relevant stakeholders to end
			 violence, demobilize militias, and promote return and reconstruction for
			 internally displaced persons and refugees; and
			(7)encourages the
			 United States Government and the international community to provide immediate
			 and ongoing support for the multilateral peacekeeping missions in Darfur,
			 eastern Chad, and the northern Central African Republic, along with adequate
			 assistance to meet the continuing humanitarian and security needs of the
			 individuals and areas most affected by these interrelated conflicts.
			
